940 So.2d 603 (2006)
Michael WILLIAMS, Appellant,
v.
Kenneth DUESING and Allied Crane Service, Appellees.
No. 2D06-169.
District Court of Appeal of Florida, Second District.
November 1, 2006.
Robert L. Donald of Law Office of Robert L. Donald, Fort Myers, and Joseph R. North of The North Law Firm, P.A., Fort Myers, for Appellant.
Maria Kayanan of Kubicki Draper, P.A., Miami, for Appellees.
PER CURIAM.
This is an appeal from a summary judgment in favor of the defendants. Appellees have conceded that the trial court erred in its application of section 440.10, Florida Statutes, to the instant case because the substantive amendments to the workers' compensation statutes had not yet taken effect at the time of the incident which gave rise to the trial court proceedings and the statutes could not be applied retroactively. Accordingly, we reverse the summary judgment in favor of the defendants and remand for further proceedings consistent with this opinion.
Reversed and remanded.
NORTHCUTT, SALCINES, and WALLACE, JJ., concur.